DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 28, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, neither EP 2019432 nor the January 24, 2020 extended EPO Search Report was included with the December 28, 2020 IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: BTWA.  See applicants’ specification, page 40, paragraph 179, line 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informalities:
(a) In Figure 5, Change VINIT to VINT, to make it consistent with the specification.  Compare applicants’ specification, page 21, paragraph 99, line 3; page 21, paragraph 100, line 4; page 22, paragraph 106, line 3; page 23, paragraph 107, line 4.
(b) In Figure 6, lower left portion of the figure, change the figure so that SE2 is associated with CNT3 and DE2 is associated with CNT4, per applicants’ specification, page 26, paragraph 119, lines 1-4 at the top of the page.
(c) In Figure 6, lower left portion of the figure, OSP2 and GE2 are reversed from what is disclosed in applicants’ specification, page 24, paragraph 115, lines 2-3 (first insulating layer 10 covers second semiconductor pattern OSP2).  See also applicants’ specification, page 26, paragraph 119, lines 10-12 of the page (“top gate”).
(d) In Figure 18, upper right corner: Change TM_3 to DM_3.  See applicants’ specification, page 48, paragraph 208, line 1.
(e) In Figure 20, upper right corner: Change TM_3_1 to DM_3_1.  See applicants’ specification, page 48, paragraph 208, lines 2-3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 3, paragraph 10, line 4 from the top of the page: Change “connecting” to “connects”.
Page 21, paragraph 99, line 3: Change VINT to VINIT, if applicants choose to keep the reference to VINIT in the drawings.
Page 21, paragraph 100, line 4: Change VINT to VINIT, if applicants choose to keep the reference to VINIT in the drawings.
Page 22, paragraph 106, line 3: Change VINT to VINIT, if applicants choose to keep the reference to VINIT in the drawings.
Page 23, paragraph 107, line 4: Change VINT to VINIT, if applicants choose to keep the reference to VINIT in the drawings.
Page 37, paragraph 166, line 2: Delete the extraneous comma after DA.
Page 39, paragraph 176, line 4: Change “propagated” to “propagates”.
Appropriate correction is required.

Claim Objections
Claims 10, 16 and 17 are objected to because of the following informalities:
Claim 10, line 3: Delete “first” before “transistor”.  Compare with line 2.
Claim 16, which depends from claim 1: Claim 1 defines “a portion of the power supply electrode”.  Claim 16 also defines another “a portion of the power supply electrode”.  Please differentiate between these two portions of the power supply electrode (for example, a first portion vs. a second portion).  Also, add “of” between “portion” and “the first electrode” in line 1.
Claim 17: Please provide antecedent basis for “the portion [of] the first electrode” and “the portion of the second electrode”.  Also, add “of” between “portion” and “the first electrode” in line 1.  Applicants may want to differentiate between the portion of the power supply electrode in claim 17 and the portion of the power supply electrode in claim 1.  The claim 1 “portion of the power supply electrode” is between the first insulating layer and the base layer, so it cannot be in direct contact with either the first electrode or the second electrode, if this what applicants intended to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, which depends from claim 8, which depends from claim 5, which depends from claim 1: Claim 10, line 3, refers to “the first transistor”, but a first transistor has not been defined in claim 10 or any of the claims from which claim 10 depends.  Because no antecedent basis exists for the first transistor, claim 10 is rejected as indefinite.
Regarding claim 16, which depends from claim 1: Claim 1 defines “a portion of the power supply electrode”.  Claim 16 also defines another “a portion of the power supply electrode”.  Because of the use of the same term (“portion” instead of “first portion” and “second portion”) in claims 1 and 16, claim 16 is unclear as to whether the newly defined portion is the same or different from the claim 1 portion.  Because the claim language is confusing, claim 16 is rejected as indefinite.
Regarding claim 17, which depends from claim 1: There is no antecedent basis for “the portion [of] the first electrode” and “the portion of the second electrode”.  Because no antecedent basis exists for these portions, claim 17 is rejected as indefinite.    Also, as noted above in the rejection of claim 16, claim 17 also defines another “a portion of the power supply electrode”.  Because of the use of the same term (“portion” instead of “first portion” and “second portion”) in claims 1 and 17, claim 17 is unclear as to whether the claim 17 portion is the same or different from the claim 1 portion.  Because the claim language is confusing, claim 17 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, U.S. Pat. Pub. No. 2014/0332769 [hereinafter Lee ’769], Figs. 1-3.
Lee ’769, Figures 1, 2:
    PNG
    media_image1.png
    518
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    454
    media_image2.png
    Greyscale



Lee ’769, Figure 3:

    PNG
    media_image3.png
    323
    714
    media_image3.png
    Greyscale

Regarding claim 1:  Lee ’769 discloses a display device, comprising: 2a base layer (100) comprising a display area (P) and a non-display area (S); 3a power supply electrode (410) disposed on the base layer (100) and disposed in the non-display area (S); 4a driving circuit (Ts) disposed on the base layer (100) and disposed in the non-display area (S); sa first insulating layer (180) disposed on the driving circuit (Ts); 6a first electrode (196) disposed on the first insulating layer (180), the first electrode (196) overlapping the 7driving circuit (Ts) in the non-display area (S); 8a second insulating layer (350) disposed on the first electrode (196); and 9a second electrode (270) disposed on the second insulating layer (350), the second electrode (270) 10overlapping the driving circuit (Ts) in the non-display area (S), iiwherein a portion of the power supply electrode (410) is disposed between the first insulating 12layer (180) and the base layer (100).  Lee ’769 specification ¶¶ 45-61.  The pixel definition layer (350) must comprise an insulating layer because otherwise the light-emitting device’s two electrodes (190, 270) would conduct through the pixel definition layer, resulting in short circuit, instead of hole-electron recombination in the light emitting layer.  Similarly, the protective layer (180) must also comprise an insulating layer because otherwise electricity would conduct between the source and drain electrodes of the transistors, resulting in a short circuit.
Regarding claim 2, which depends from claim 1: Lee ’769 discloses the first electrode (196) comprises a plurality of through-holes (91) exposing the first insulating 3layer (180); and 4at least one of the through-holes (91) overlaps the driving circuit (Ts) in the non-display area (S).
Regarding claim 14, which depends from claim 1: Lee ’769 discloses that the first electrode (196) directly contacts the 2power supply electrode (410).
Regarding claim 15, which depends from claim 14: Lee ’769 discloses that the first electrode (196) directly contacts the 2second electrode (270).
Regarding claim 16, which depends from claim 1: Lee ’769 discloses that a portion the first electrode (196), a portion of 2the second electrode (270), and a portion of the power supply electrode (410) overlap each other.  See annotated Lee ’769 Figure 3: 
    PNG
    media_image4.png
    208
    261
    media_image4.png
    Greyscale
.
Regarding claim 17, which depends from claim 1: Lee ’769 discloses that the portion the first electrode (196) is disposed between the portion of the second electrode (270) and the portion of the power supply electrode (410).  See Lee ’769 Figure 3  (annotated, above).
Claims 1-4 and 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee, U.S. Pat. Pub. No. 2018/0032189 [hereinafter Lee ’189], Figure 14A.
Lee ’189 Figure 14A:

    PNG
    media_image5.png
    431
    712
    media_image5.png
    Greyscale

Regarding claim 1: Lee ’189 Figure 14A discloses a display device, comprising: 2a base layer (SUB) comprising a display area (DA) and a non-display area (NDA); 3a power supply electrode (E-VSS) disposed on the base layer (SUB) and disposed in the non-display area (NDA); 4a driving circuit (GDC) disposed on the base layer (SUB) and disposed in the non-display area (NDA); sa first insulating layer (30) disposed on the driving circuit (GDC); 6a first electrode (EP-L1c) disposed on the first insulating layer (30), the first electrode (EP-L1c) overlapping the 7driving circuit (GDC) in the non-display area (NDA); 8a second insulating layer (30) disposed on the first electrode (EP-L1c); and 9a second electrode (EP-L2b) disposed on the second insulating layer (PDL), the second electrode (EP-L2b) 10overlapping the driving circuit (GDC) in the non-display area (NDA), iiwherein a portion of the power supply electrode (E-VSS) is disposed between the first insulating 12layer (30) and the base layer (SUB).  Lee ’189 specification ¶¶ 239-241, 71 (like reference numbers denote like elements), 106, 109, 128, 150, 152.  The pixel definition layer (PDL) must comprise an insulating layer because otherwise the light-emitting device’s two electrodes (AE, CE) would conduct through the pixel definition layer, resulting in short circuit, instead of hole-electron recombination in the light emitting layer.  
Regarding claim 2, which depends from claim 1: Lee ’189 discloses that 2the first electrode (EP-L1c) comprises a plurality of through-holes (HL-6) exposing the first insulating 3layer (30); and 4at least one of the through-holes (HL-6) overlaps the driving circuit (GDC) in the non-display area (NDA).  See id. ¶ 241.
Regarding claim 3, which depends from claim 1: Lee ’189 discloses that the second electrode (EP-L2b) comprises a plurality of through-holes (HL-7) exposing the second insulating layer (PDL); and 54at least one of the through-holes (HL-7) overlaps the first electrode (EP-L1c) in the non-display area (NDA).  See id.
Regarding claim 4, which depends from claim 1: Lee ’189 discloses that the first electrode (EP-L1c) comprises a plurality of first through-holes (HL-6) exposing the first insulating 3layer (30); 4the second electrode (EP-L2b) comprises a plurality of second through-holes (HL-7) exposing the second 5insulating layer (PDL); and 6the first through-holes (HL-6) and the second through-holes (HL-7) do not overlap each other.  See id.
Regarding claim 14, which depends from claim 1: Lee ’189 Figure 14A discloses that the first electrode (EP-L1c) directly contacts the 2power supply electrode (E-VSS).
Regarding claim 15, which depends from claim 14: Lee ’189 Figure 14A discloses that the first electrode (EP-L1c) directly contacts the 2second electrode (EP-L2b).
Regarding claim 16, which depends from claim 1: Lee ’189 Figure 14A discloses that a portion [of] the first electrode (EP-L1c), a portion of 2the second electrode (EP-L2b), and a portion of the power supply electrode (E-VSS) overlap each other.
Regarding claim 17, which depends from claim 1: Lee ’189 Figure 14A discloses that the portion [of] the first electrode (EP-L1c) is disposed between the portion of the second electrode (EP-L2b) and the portion of the power supply electrode (E-VSS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ’769 or Lee ’189, and further in view of Jun, U.S. Pat. Pub. No. 2016/0300895, Figure 1.
Regarding claim 1: To the extent that Lee does not disclose that the pixel defining layer is an insulating layer, Jun Figure 1 discloses that the pixel defining layer (315) is an insulating material.  Jun specification ¶ 60; Jun claim 3.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify either Lee reference to use the Jun insulating pixel defining layer because the modification would have involved a selection of a known material based on its suitability for its intended use. 
Regarding claims 2-4 and 14-17: The rejections of these claims over Lee ’769 and Lee ’189 are incorporated by reference from above.
Claims 1, 2 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ’769, and further in view of Jun, and Pyon, U.S. Pat. Pub. No. 2015/0116295.
Regarding claim 1: To the extent that Lee ’769 does not disclose that its protective layer (180) is an insulating layer, Pyon discloses an insulating layer (107) that comprises an insulating protective layer (107a) and an insulating planarization layer (107b).  Pyon specification ¶ 70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Lee ’769 reference to use the Pyon insulating layer because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claims 2 and 14-17: The rejections of these claims over Lee ’769 are incorporated by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,644,084, in view of Han, U.S. Pat. Pub. No. 2015/0357396.
Regarding claim 1: 
Claim 1, pending application
Claim 1, ’084 patent
A display device, comprising: 2a base layer comprising a display area and a non-display area;
A display device comprising: a base layer on which a display area and a non-display area are defined;
a power supply electrode disposed on the base layer and disposed in the non-display area
a circuit layer comprising a first power electrode […] which are disposed in the non-display area; 
a driving circuit disposed on the base layer and disposed in the non-display area;
a circuit layer comprising […] driving circuits, which are disposed in the non-display area; 
a first insulating layer disposed on the driving circuit; 6a first electrode disposed on the first insulating layer, the first electrode overlapping the 7driving circuit in the non-display area;
a first planarization layer in which a first opening through which the first power electrode is exposed is defined and which covers the driving circuits; a second power electrode which is disposed on the first planarization layer and contacts the first power electrode which is exposed through the first opening and overlapping at least a portion of the driving circuits;
a second insulating layer disposed on the first electrode;
a second planarization layer which is disposed on the first planarization layer and covers a portion of the second power electrode[…];
and 9a second electrode disposed on the second insulating layer, the second electrode 10overlapping the driving circuit in the non-display area,
a light emitting element layer comprising a first electrode disposed on the second planarization layer, an emission layer disposed on the first electrode, and a second electrode disposed on the emission layer; a connection electrode which contacts the second electrode and the second power electrode and electrically connects the second electrode to the second power electrode; 
wherein a portion of the power supply electrode is disposed between the first insulating 12layer and the base layer.
a first planarization layer in which a first opening through which the first power electrode is exposed is defined


Claim 1 of the ’084 patent does not disclose that the planarization layer is an insulating layer.
Han, directed to similar subject matter, discloses a planarization layer (180) which is an insulating layer.  Han specification ¶ 44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’084 patent to use an insulating planarization layer for the claimed planarization layer because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,644,084 and Han.
Regarding claim 2, which depends from claim 1:
Claim 2, pending application
’084 patent, claim 7, which depends from claim 1
the first electrode comprises a plurality of through-holes exposing the first insulating 3layer; and 4at least one of the through-holes overlaps the driving circuit in the non-display area
the second power electrode comprises a first area overlapping the first power electrode and a second area overlapping the driving circuits [in the non-display area, see claim 1] in the plan view, and a plurality of third openings through which the first planarization layer is exposed is defined in the second area

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,644,084 and Han. 
Regarding claim 3, which depends from claim 1:
Claim 3, pending application
’084 patent, claim 8, which depends from claim 7, which depends from claim 1
the second electrode comprises a plurality of through-holes exposing the second insulating layer; and 54at least one of the through-holes overlaps the first electrode in the non-display area
first insulation patterns which are disposed on the plurality of third openings [of the second power electrode] and cover the plurality of third openings [in the non-display area, see claims 1 and 7], wherein a plurality of fourth openings is defined in a portion of an area of the connection electrode overlapping the plurality of third openings in the plan view


Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Lee ’189 Figure 14A is the closest prior art to the pending application, and discloses all limitations of claim 5 except that the third electrode of the light emitting element is disposed on the second insulating layer.  Instead, Lee ’189 discloses that the third electrode is disposed on the first insulating layer.  The placement of the third electrode on the second insulating layer allows the degassing of the lower layers to be done before deposition of the light emitting element and the top electrode.  While the OLED electrical arrangement is known in the prior art, the invention is directed to the knowledge of the problem associated with de-gassing and noise interference.  Combining a prior art OLED electrical arrangement with the cited Lee reference would require impermissible hindsight to justify the combination.  For these reasons, the rejection was not made.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “3wherein: 4the light emitting element comprises a third electrode disposed on the second 5insulating layer”, in combination with the remaining limitations of the claim.
With regard to claims 6-13: The claims have been found allowable due to their dependency from claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897